Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 9/3/2021 have been considered by the Examiner.
Claims 15-18 and 21-27 are amended. No claims are newly added or canceled. Claims 15-27 are pending in the present application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2021 was considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 25-27 recite “transforming… one of the patient image data or the atlas data… wherein transforming the patient image data and the atlas data results in an optimum degree of similarity.” The wherein portion of the above limitation is unclear because it recites “transforming the patient image data and the atlas data” whereas earlier limitations recite “transmitting one of the patient image data or the atlas data.” For the purpose of examination, Examiner interprets the limitation to read as “transforming… one of the patient image data or the atlas data… wherein transforming the patient image data or .”
	Dependent claims 16-24 are also rejected under 35 U.S.C. 112(b) because they incorporate the deficiencies of parent claim 15 without solving the problem addressed above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 15 and 25-27 describe the abstract idea acquiring data, transforming data, determining an operational entry point, and preparing a presentation. Specifically, claims 15 and 25-27 recite:
”acquiring patient image data describing at least one image of an anatomical structure of a patient; 
acquiring atlas data describing a model of the anatomical structure; 
determining, mapping data describing a mapping of the patient image data to the atlas data, wherein the mapping data further includes: 
transforming, one of the patient image data or the atlas data, wherein the anatomical structure is at a same position as the other of the patient image data or atlas data; 
wherein transforming the patient image data and the atlas data results in an optimum degree of similarity; 
acquiring spatial relationship data which describes a predetermined spatial relationship between at least one potential trajectory for placing the external ventricle drainage in the anatomical structure and a surface of the anatomical structure; 
determining, entry point data which describes the position of an entry point of the external ventricle drainage on the surface of the anatomical structure based on the mapping data and the spatial relationship data; 
wherein the position of the entry point is determined as a surface distance on a 3D skin model of the patient's head  in an orthogonal relationship to a line extending from a bregma to a nasion in the patient's coordinate system; and 
preparing, for output presentation to a user the visualization of the determined entry point data for placement of the external ventricle drainage.”
The steps of acquiring, determining, transforming, and preparing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to acquire data, determine an operational entry point, transforming data, and prepare a presentation. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 15 recites:  
“executing, on at least one processor of at least one computer:
by the at least one processor,”
Claim 25 recites:
“A non-transitory computer-readable program storage medium comprising instructions which, when executed by at least one processor on at least one computer, causes the computer to:
by the at least one processor”
Claim 26 recites:
At least one computer, comprising at least one processor and at least one associated memory, the memory storing instructions which, when executed by the at least one processor, causes the at least one processor to:
by the at least one processor”
Claim 27 recites:
“at least one medical imaging device for acquiring patient image data; 
at least one computer, having at least one processor with associated memory, the associated memory having instructions which when executed by the at least one processor, performs the steps of:
by the at least one processor”
Limitations relating medical imaging devices merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The recited computer, processor, memory, and storage medium are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec Pg. 9-11] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The medical imaging devices are well-known within the art, as demonstrated by Gielen (US Patent Application Publication No. 20080123922) P 78 and Ourselin (US Patent Application Publication No. 20170065349) P 42. As such, the recitation of such devices amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. As discussed above with respect to the lack of integration into a practical application, the computer, processor, memory, and no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Dependent claims 21 and 23 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. These additional elements and their corresponding claims are as follows:
	Claim 21 recites “outputting the visualization of the entry point data to a display device.”
	Claim 23 recites “outputting the trajectory data to a display device”
The limitations above are interpreted as data output. Thus these limitations simply introduce insignificant extra-solution activity to the claim language and have been recognized by the courts as well-understood, routine, and conventional functions. Dependent claims 21-23 do not integrate the abstract idea into practical application, nor do they recite “significantly more.”
Dependent claims 16-20, 22, and 24 do not add “significantly more” to the eligibility of parent claim 15 and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 16-20, 22, and 24 as well.  	



Response to Arguments
	The Remarks filed 6/25/2021 and 9/3/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 6/25/2021 and 9/3/2021.

Claim Objections
1.	Regarding Applicant’s remarks addressing previous claim objections [6/25 Remarks Pg. 7], in light of the present amendments these objections have been withdrawn.

35 USC 112 Rejections
2.	Regarding Applicant’s remarks addressing previous 35 USC 112(b) rejections [6/25 Remarks Pg. 7], in light of the present amendments these rejections have been withdrawn.

35 USC 101 Rejections
3.	Regarding Applicant remarks that the amended claims are eligible under 35 USC 101 because they recite “a ‘determining step’ which requires action by a processor that cannot be practically performed in the human mind” [6/25 Remarks Pg. 7-8], Examiner respectfully disagrees. Examiner first notes that the claims are rejected under 35 USC 101 as falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, not the Mental Processes grouping. Thus, whether the limitation can be practically performed in the human mind is irrelevant to the present rejection. Additionally, Examiner respectfully submits that the mere recitation of a computer does not exclude the claim from reciting an abstract idea. The processor is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Generic computer components recited as performing generic computer functions that are well-
4.	Regarding Applicant’s remarks addressing new limitations reciting image transformation [9/3 Remarks Pg. 7], Examiner respectfully submits that the present claims, as written, are still “Certain methods of organizing human activity.” The amended claim recites “transforming… one of the patient image data or the atlas data.” Humans are capable of data transformation. Thus, the 35 USC 101 rejection is maintained.
It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 103 Rejections
5.	Regarding Applicant’s remarks addressing 35 USC 103 rejections [6/25 Remarks Pg. 8-9 and 9/3 Remarks Pg. 7], in light of the present amendments there rejections have been withdrawn. Specifically, none of the related art teaches “the position of the entry point is determined as a surface distance on a 3D skin model of the patient’s head in an orthogonal relationship to a line extending from a bregma to a nasion in the patient’s coordinate system.” 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frielinghaus (International Publication No. 2017028934A2) teaches systems and methods for planning trajectory through an anatomical body part, the trajectory usable during a medical procedure.
Sparks (U.S. Patent Application Publication No. 20190209245) teaches systems and methods for planning trajectory for surgical insertion of an item into an anatomical region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F.D./Examiner, Art Unit 3626              

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626